Citation Nr: 0516111	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  00-14 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability secondary to a service-connected lumbar spine 
disorder.

2.  Entitlement to a rating in excess of 40 percent for a 
service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1986 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted an increased 40 percent 
rating for spondylolisthesis of the lumbar spine with 
intermittent headache, neck pain, and sciatica and found a 
well-grounded claim had been submitted for entitlement to 
service connection for a right hip disability secondary to a 
service-connected lumbar spine disorder.  The service 
connection claim was subsequently adjudicated on the merits 
in a supplemental statement of the case.  The Board remanded 
the case for additional development in November 2003.

The December 1999 rating decision rated the veteran's 
service-connected lumbar spine disability as 
"spondylolisthesis of the lumbar spine with intermittent 
headache, neck pain, and sciatica" and noted the disorder 
had been previously rated as "Grade I spondylolisthesis with 
chronic low back pain."  It was noted that the evidence 
showed the veteran's complaints of chronic neck pain, 
headache pain, and right leg sciatica were neurological 
findings associated with the established service-connected 
back disability and were not separate disabilities or disease 
entities.  The Board notes service connection for VA purposes 
may be established for "disabilities" and that any 
reference to specific symptom manifestations in a rating 
issue is considered as having been merely for descriptive 
clarification.  Therefore, the Board finds the increased 
rating issue on appeal is more appropriately listed as a 
service-connected lumbar spine disability.  

The Board also notes that in correspondence dated in June 
1999 the veteran raised specific service connection claims 
for neck, headache, and sciatic right leg disorders secondary 
to his back disability.  These matters are referred to the RO 
for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claims and of which parties were expected to 
provide such evidence by correspondence dated in January 
2002.  He was also requested to provide any evidence in his 
possession that pertained to the claims.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, the Board notes that pertinent opinions 
requested in the November 2003 remand were not provided.  
Specifically, the orthopedic examiner did not express an 
opinion as to whether it was at least as likely as not that 
the lumbar spondylolisthesis causes an increase in his right 
hip disability.  VA law provides that a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be considered service connected.  
38 C.F.R. § 3.310 (2004).  When aggravation of a nonservice-
connected disability is proximately due to or the result of a 
service-connected disorder, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The Board also notes that the medical evidence of record 
includes inconsistent opinions as to whether the veteran has 
headaches, neck pain, and sciatica related to his service-
connected lumbar spine disability.  An August 1999 VA 
examiner provided diagnoses of cervical strain and 
lumbosacral strain with spondylolisthesis, degenerative disc 
disease, and herniated disc and noted the veteran's neck and 
back complaints were "documented as being service 
connected."  There were some static irritation signs and leg 
raises caused some back pain.  It was noted that treatment 
records revealed a history of neck pain and headache in 1987.  
X-rays revealed minimal degenerative arthritic changes at C6 
and C7.  

VA examination in October 2001, however, found no sciatic 
irritation signs and noted straight leg raise testing was 
negative.  VA examiners in January 2005 found the veteran's 
cervical strain and headache pain were not related to his 
lower back disability.  The neurology examiner also noted 
there was no evidence of sciatica and that neurological 
examination was normal.  It was noted that it was as likely 
as not that the veteran's dysesthesia was due to a bulging 
L4/5 disc and that disc disease at that level was likely due 
to congenital spondylolisthesis at the L5/S1 level.  In light 
of the inconsistent medical opinions of record, the Board 
finds additional development is required prior to appellate 
review.

It is significant to note that during the course of this 
appeal the regulations for rating disabilities of the spine 
were revised effective September 23, 2002, and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) 
and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The veteran has been 
notified of these changes.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 
(Apr. 10, 2000).

Accordingly, this matter is REMANDED for the following:  

1.  The veteran should be scheduled for 
an appropriate examination for opinions 
(1) as to whether there is at least a 
50 percent probability or greater that 
his service-connected lumbar spine 
disability aggravated or caused a 
quantifiable increase in a right hip 
disability and (2) as to the present 
nature of his service-connected lumbar 
spine disability (previously described as 
"Grade I spondylolisthesis with chronic 
low back pain").  The examiner should 
address whether the veteran has 
headaches, neck pain, and sciatica 
related to his service-connected lumbar 
spine disability and reconcile any 
opinion provided as to this matter with 
the opinions of the August 1999, October 
2001, and January 2005 VA examiners.  The 
claims folder must be available to, and 
reviewed by, the examiner.  

2.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
All applicable laws and regulations must 
be considered.  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



